                  Case:
ILND 450 (Rev. 10/13)     1:19-cv-00682
                      Judgment in a Civil Action   Document #: 7 Filed: 03/21/19 Page 1 of 1 PageID #:82

                                       IN THE UNITED STATES DISTRICT COURT
                                                     FOR THE
                                          NORTHERN DISTRICT OF ILLINOIS

    Asbury Woods, LLC and Lennar Chicago, Inc.,

    Petitioners,
                                                                    Case No. 19 C 682
    v.                                                              Judge Rebecca R. Pallmeyer

    Asbury Woods Condominium Association,

    Respondent.

                                                    JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                             which         includes       pre–judgment interest.
                                           does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


               other: Judgment is entered in favor of the Petitioners Asbury Woods, LLC and Lennar Chicago,
Inc. and against Asbury Woods Condominium Association.

This action was (check one):

         tried by a jury with Judge     presiding, and the jury has rendered a verdict.
         tried by Judge     without a jury and the above decision was reached.
         decided by Judge Rebecca R. Pallmeyer.

.

Date: 3/21/2019                                                Thomas G. Bruton, Clerk of Court

                                                               Ena T. Ventura , Deputy Clerk
